Citation Nr: 1817312	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1984 to December 1989. 

These matters come before the Board of Veterans' Appeals (Board) from May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for hearing loss and tinnitus. 

The Board previously remanded these claims for further development in August 2017.  At that time, the Board also found that the claim for TDIU was raised as part and parcel of the claim for increase rating for right leg varicose veins.  Because there has been substantial compliance with the Board's remand directives, the Board will adjudicate the claims. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified during an April 2017 travel Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.


FINDINGS OF FACTS

1. The Veteran does not have bilateral hearing loss for VA purposes.

2. The Veteran's tinnitus is etiologically related to his military service. 

3. The evidence does not establish that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3. The criteria for a TDIU have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations in December 2017 and May 2012.  As discussed in greater details below, the Board finds these examinations and opinion to be adequate upon which to adjudicate the merits of this appeal.  

II. Service Connection 

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C. §§ 1110, 1131(2012); 38 C.F.R. § 3.303 (a) (2017).  Establishing entitlement to service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A. Bilateral Hearing Loss 

The Veteran asserts that he has bilateral hearing loss related to his military service. 

For hearing loss, a current disability requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz to be 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 (2017). 

Unfortunately in this case, the evidence of record does not demonstrate a current diagnosis of bilateral hearing loss for VA purposes.  The December 2017 and May 2012 VA examinations do not reflect auditory threshold of 40 decibels or greater in one frequency; or 26 decibels or greater in at least three frequencies in both ears. During the May 2012 VA examination, the Veteran had word recognition score of 94 in both ears.  Similarly, the December 2017 shows 96 percent speech recognition score in the right ear and 100 percent in the left ear.  These findings are not sufficient to establish a current hearing loss disability for VA purposes.  

The Board has considered the Veteran's lay statement that he has hearing loss.  However, the issue of whether there is hearing loss for VA purposes is medically complex and requires specialized knowledge and experience. Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385 (2017).

Absent evidence showing a current hearing loss for VA purposes, service connection for bilateral hearing loss is not warranted and the Board need not discuss the other two elements of a service connection claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ('In the absence of proof of a present disability there can be no valid claim').  The evidence weighs against a finding of a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time in the appellate period or relevant to the appellate period.

The preponderance of the evidence in the record is against the claim, as such the appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107 (b) (2012) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

B. Tinnitus 

The Veteran contends that service connection for his tinnitus is warranted.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe). Therefore, the Veteran's report of current tinnitus, which the Board finds credible, is sufficient to establish a current disability.

Service treatment records are negative for any complaints, treatment or diagnoses of tinnitus during service. However, the Veteran has stated that he has experienced tinnitus ever since his release from active duty. See Hearing Transcript at 6-7; December 2017 VA examination.

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  Service connection is available for tinnitus based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2017).  Here, the Veteran has provided competent and credible testimony regarding continuity from incurrence of the tinnitus in service to the present.  On this basis, service connection is granted.

III. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories. VA Adjudication Manual M21-1 IV.ii.2.F.2.b.

Under the VA Adjudication Manual, when VA Form 21-8940 has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.

Here, the Board found that the issue of a TDIU was raised by the record in August 2017 and remanded the claim for further development. The RO sent the Veteran a notice with a request for completion of a Veteran's Application for Increased Compensation Based on Unemployability or Form 21-8940 in August 2017. Unfortunately, the Veteran did not return a completed Form 21-8940 to support his claim.

Absent a completed Form 21-8940, the Board cannot be sure of the circumstances surrounding Veteran's employment status as he did not submit the VA Form 21-8940, mere fact that a veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough warrant a TDIU. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), (finding that the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability). The Board finds that the competent evidence of record does not establish that the Veteran is unemployable due to the service-connected disabilities. Under these circumstances, the Board finds that a TDIU is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 

Entitlement for a TDIU is denied.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


